Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2019

The Court of Appeals hereby passes the following order:

A19A1111. REGINALD C. HARVEY v. THE STATE.

      A jury found Reginald Harvey guilty of first-degree burglary and felony theft
by taking, and we affirmed the denial of his motion for a new trial on appeal. Harvey
v. State, 344 Ga. App. 761 (811 SE2d 479) (2018). He later filed an extraordinary
motion for a new trial, which the trial court denied in November 2018. Harvey then
filed a notice of appeal to this Court. We lack jurisdiction.
      An appeal from an order denying an extraordinary motion for a new trial must
be initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (7),
(b); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). “Compliance
with the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Harvey’s failure to follow
the discretionary appeal procedure deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED. See id. at 258.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/24/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.